EXAMINER’S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Schaefer on April 9, 2021.
The application has been amended as follows: 
Regarding claim 1:
In line 9, “the wall” has been changed to “the side wall”.  
In line 16, “the wall” has been changed to “the side wall”.  
In lines 24-25, “the second surface of the first stabilising arrangement positioned in a facing arrangement” has been changed to “wherein the second surface of the first stabilising arrangement is positioned in a facing arrangement”.  
In line 27, “the wall” has been changed to “the side wall”.  
In line 28, “an internal cavity defined by the inner surface,” has been changed to “the interior cavity,”.  

In line 31, “engages the shoulder of the stabilising arrangement” has been changed to “engages the shoulders of the stabilising arrangements”.  
In line 32, “the bone region” has been changed to “the bone regions”.
In line 34, “are spaced apart laterally” has been changed to “are each spaced apart laterally”.  
In line 35, “internal cavity such that in the lateral plane” has been changed to “interior cavity such that in a lateral plane”.  
In lines 37-38, “wherein in the longitudinal plane the protrusions are spaced apart around the interior surface of the internal cavity such that the protrusions are separated by the inner surface.” has been changed to “wherein, in a longitudinal plane, the first plurality of protrusions and the second plurality of protrusions are spaced apart from each other along the inner surface of the interior cavity.”   
Regarding claim 22, in line 1, “wherein the protrusion end” has been changed to “wherein the protrusion end of each protrusion”.  
Regarding claim 23, in line 1, “wherein the laterally extending planar surfaces” has been changed to “wherein, for each protrusion, the laterally extending planar surfaces”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773